Explanatory Comment

       On January 6, 2017, the Supreme Court of Pennsylvania adopted the Public
Access Policy: Case Records of the Appellate and Trial Courts (Policy), which will
become effective January 6, 2018. To provide guidance to practitioners regarding the
Policy, new Rule 205.6 has been adopted and provides that absent any applicable
authority that constrains public access, all civil filings must comply with the Policy. Of
particular importance are the requirements of Sections 7.0 and 8.0 of the Policy
governing confidential information and confidential documents. In addition, the rule
provides that all practitioners and unrepresented parties must certify that a filing is
compliant with the Policy.

        Conforming amendments have been made to Rule 229.2 governing the petition
to transfer structured settlement payment rights, Rule 240 governing the petition to
proceed in forma pauperis, Rule 1018 governing captions, and Rule 2028 governing the
naming and caption of minor children’s names in actions by and against a minor.
Section 7.0(A)(5) of the Policy prohibits the disclosure of the names of minor children in
a filing unless the minor is charged as a defendant in a criminal matter. Both Rule
229.2 and Rule 240 require the filing of an affidavit in support of the petition. The form
affidavit currently requires the disclosure of the full names of any minor children of the
petitioner. See Rule 229.2(f) and 240(h). The amendment requires a petitioner to
provide the initials only of any minor children. For Rule 2028, the amended rule
requires that minor’s initials only be provided in the caption. A cross-reference to Rule
2028 has been added to the note to Rule 1018. In addition, a note cross-referencing
new Rule 205.6 has been added to Rules 229.2, 240, and 2028. Stylistic amendments
to Rule 240 have also been made.

                                         By the Civil Procedural Rules Committee,

                                         David L. Kwass
                                         Chair